
	

113 S1295 IS: To amend title 38, United States Code, to require the Secretary of Veterans Affairs to provide veterans with notice, when veterans electronically file claims for benefits under laws administered by the Secretary, that relevant services may be available from veterans service organizations, and for other purposes.
U.S. Senate
2013-07-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1295
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2013
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to provide veterans with notice, when veterans
		  electronically file claims for benefits under laws administered by the
		  Secretary, that relevant services may be available from veterans service
		  organizations, and for other purposes.
	
	
		1.Notice to veterans filing
			 claims electronically of availability of services from veterans service
			 organizations
			(a)In
			 generalSubchapter I of chapter 51 of title 38, United States
			 Code, is amended by inserting after section 5103A the following new
			 section:
				
					5103B.Notice to
				claimants filing claims electronically of availability of services from
				veterans service organizations
						(a)In
				general(1)To the degree
				practicable, the Secretary shall, during and as part of any electronic filing
				process established by the Secretary for the filing of applications for
				benefits under laws administered by the Secretary—
								(A)notify each claimant, or a
				representative of the claimant, who is filing an application for a benefit
				under a law administered by the Secretary using such electronic filing process
				that services may be available to the claimant from veterans service
				organizations with respect to the application or the benefit for which the
				claimant is applying; and
								(B)provide such claimant or
				representative with a list of veterans service organizations that provide such
				services.
								(2)When providing a list of veterans
				service organizations to a claimant or representative under paragraph (1), the
				Secretary shall include contact information for each veterans service
				organization and, whenever applicable, the Uniform Resource Locator (URL) for
				the Internet website of each organization.
							(b)CollaborationTo
				the degree practicable, the Secretary shall collaborate with veterans service
				organizations in carrying out this section.
						(c)Veterans
				service organization definedIn this section, the term
				veterans service organization means any organization recognized by
				the Secretary for the representation of veterans under section 5902 of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 such title is amended by inserting after the item relating to section 5103A the
			 following new item:
				
					
						5103B. Notice to claimants
				filing claims electronically of availability of services from veterans service
				organizations.
					
					.
			
